Citation Nr: 0934056	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral disabilities 
of the legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1988 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the Veteran's claim.

FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran has currently diagnosed bilateral 
disabilities of the legs.

2.   The competent medical evidence of record does not 
support a finding that a relationship exists between the 
Veteran's claimed bilateral leg disabilities and her military 
service.

CONCLUSION OF LAW

Bilateral disabilities of the legs were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral 
disabilities of the legs.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2005.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
February 2005 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on her claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.
The February 2005 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated in March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms" of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the Veteran's claim was 
readjudicated in a May 2006 statement of the case (SOC), 
following the issuance of the March 2006 letter.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed bilateral 
disabilities of the legs.  The Veteran's claim of entitlement 
to service connection was denied based on Hickson elements 
(2) and (3).  As explained above, the Veteran received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to those crucial elements.  Because the Board is 
denying the Veteran's claim, elements (4) and (5) remain 
moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA medical records.

Additionally, the Veteran was afforded a VA examination in 
June 2005.  The VA examination report reflects that the 
examiner interviewed and examined the Veteran and reviewed 
her medical history.  Contrary to the assertions of the 
Veteran and her representative, the Board concludes that the 
VA examination report is adequate.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].   

Some of the Veteran's service treatment reports are missing.  
In May 2005, the RO attempted to obtain additional service 
treatment records from the National Personnel Records Center 
(NPRC).  The RO was notified that some of the service 
treatment records were unavailable.  The Veteran was notified 
of this in a May 2005 letter.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds 
that efforts to obtain the remainder of the Veteran's service 
treatment records have been exhausted and that Accordingly, 
no useful purpose would be served in remanding this matter 
for more development.  

In any event, as will be explained below the outcome of this 
case hinges in large part on post-service medical records.  
That is, the competent medical evidence of record supports 
neither a finding that the Veteran has currently diagnosed 
bilateral disabilities of the legs or a finding of a nexus 
between the claimed in-service bilateral disabilities of the 
legs and the current claimed disabilities.  The loss of some 
of the service medical records, although unfortunate, is not 
crucial to the Board's decision.  

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has retained the services of a representative, who submitted 
a brief to the Board on her behalf in August 2009.  In her 
August 2006 substantive appeal [VA Form 9], the Veteran 
declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

Initial matter - the missing service records

As has been explained above, some of the Veteran's service 
treatment records were unavailable for review.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
 Moreover, there is no presumption, either in favor of the 
Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the loss of some of the Veteran's service 
records, although regrettable, is not crucial to the outcome 
of this case.  The outcome of this appeal hinges on whether 
the Veteran has currently diagnosed bilateral disabilities of 
the legs as she claims, which cannot be established via 
service treatment reports.
.  

Discussion

The Veteran is seeking entitlement to service connection for 
bilateral disabilities of the legs, which she contends 
developed during her military service.  See an August 2009 
Informal Hearing Presentation. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
competent medical evidence of record demonstrates that the 
Veteran is not currently diagnosed with bilateral 
disabilities of the legs.  

Certain VA treatment records refer to the Veteran's 
complaints of pain, swelling, and tingling in her legs as 
well as burning in her shins.  No leg disability was 
diagnosed, however.  It is now well established that symptoms 
such as pain, swelling, tingling, and burning are not 
sufficient to establish the existence of a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[symptoms, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  

Crucially, the June 2005 VA examination report indicates that 
the Veteran denied any pain or problems with either knee or 
either ankle.  Upon physical examination, the Veteran was 
diagnosed as having normal examinations of the right and left 
knees, right and left ankles, and both feet.  In rendering 
his opinion, the June 2005 VA examiner specifically 
considered a May 2005 VA medical report which referenced 
neuropathy of the Veteran's legs as well as the Veteran's 
complaints of burning in her shins.  However, the VA examiner 
discounted that report and concluded that the Veteran did not 
currently have bilateral disabilities of her knees, feet, or 
ankles.

The June 2005 VA examination appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the June 2005 VA examiner's opinion 
appears to be consistent with the Veteran's medical history.  
Aside from the slight aberrancy upon neurological testing in 
May 2005, which was specifically addressed and discounted by 
the VA examiner, there is no medical evidence documenting any 
disability of either lower extremity.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence which tends to establish that she 
has bilateral disabilities of the legs.  
She has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is the claimant's responsibility to support a claim 
for VA benefits].

In the absence of any diagnosed bilateral disabilities of the 
legs, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis.

For the sake of completeness, the Board will discuss the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative]. 

With respect to Hickson element (2), evidence of an in-
service incurrence of an injury or disease causing bilateral 
disabilities of the legs, the Board will address injury and 
disease separately.  

Concerning in-service injury, the service treatment records 
do not indicate, and the Veteran does not allege, that she 
sustained injuries to either of her legs during service.  

Concerning in-service disease, a review of the Veteran's 
available service treatment records reveals no evidence of 
any diagnosed bilateral leg disabilities.  A military 
psychiatrist reported in a January 1990 mental status 
evaluation that the Veteran claimed to experience "frequent 
vague, diffuse knee and leg pain, bilateral, with disability 
far exceeding any objective clinical findings of pathology."  
The report further indicates that the Veteran's account of 
her bilateral leg pain was related to a personality disorder, 
which represented a pattern of behavior which was of long 
duration and impaired her ability to function effectively in 
the military environment.  The examining psychiatrist 
suggested that the reported pain in Veteran's legs 
represented an attempt to return to civilian life.  In short, 
although the Veteran reported pain in her legs in service, 
she was not diagnosed with any underlying physical 
disability.    

Although some of the Veteran's service treatment records are 
missing, there is nothing which suggests that the Veteran was 
in fact diagnosed a physical ailment in service.    

For these reasons, the Board finds no credible, probative 
evidence of in-service disease or injury.  Hickson element 
(2) is not met, and the Veteran's claim also fails on this 
basis.

Turning to Hickson element (3), medical nexus, the only 
competent medical opinion of record concerning the issue of 
medical nexus is the report of the June 2005 VA examiner.  In 
rendering his medical opinion, the June 2005 examiner 
concluded, "the [V]eteran's current symptoms of leg pain are 
less likely as not caused by in-service symptoms referred to 
in the Mental Examination enclosed in the C-File."  He 
further indicated that his opinion was based upon the Veteran 
"having no significant contact with the medical care system 
for any work related or personal complaints relative to her 
lower extremities specifically as related to the Veteran's 
knees, legs, or ankles bilaterally during the ensuing many 
years following active military duty in concert with the 
reported history and physical findings" obtained in the June 
2005 VA examination.

The June 2005 VA examiner's opinion appears to be consistent 
with the Veteran's medical history.  Aside from a slight 
aberrancy upon neurological testing in May 2005, which was 
specifically addressed and discounted by the VA examiner, 
there is no evidence of any physical cause for the Veteran's 
claimed bilateral leg disability.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the June 2005 VA examiner.  To the extent 
that that the Veteran or her representative is contending 
that the claimed bilateral disabilities of the legs are 
related to her military service, neither is competent to 
comment on medical matters such as etiology or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of her own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.    

The Veteran appears to be contending that she has had 
bilateral disabilities of the legs continually since service.  
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran is competent to testify 
as to her symptoms, supporting medical evidence of bilateral 
disabilities of the legs is required to sustain a service 
connection claim based upon continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.

As has been discussed above, there is no indication of any 
diagnosis of bilateral leg disabilities after service.  The 
absence of any medical evidence of bilateral leg disabilities 
in service and for many years following service is itself 
evidence which tends to show that no such disabilities of the 
bilateral leg developed in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

The Board finds the Veteran's recent statements concerning 
continuous symptoms to be lacking in credibility.  These 
statements are inconsistent with the other evidence of 
record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]; see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  In this 
connection, the Board observes that the VA examiner in June 
2005, quoted above, specifically made note of the utterly 
negative post-service record. 

The Board further notes that certain VA treatment records 
which show the Veteran dating pain and swelling in her legs 
to her period of military service.  It is now well 
established, however, that information from a veteran which 
is essentially transcribed by a medical professional still 
amounts only to a statement from the veteran.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993), LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) [observing that just because a veteran's self-
reported history is repeated in a medical record, this does 
not transform it into a competent medical opinion].  


The record demonstrates that the Veteran did not report pain 
in her after service until January 2005, almost 15 years 
after she left military service in May 1990.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

For these reasons, continuity of symptomatology is not 
demonstrated.  

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim additionally fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral disabilities of the legs.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral disabilities 
of the legs is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


